DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/04/22 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding claim 1 and the combination of Cohen and Koh,
Cohen discloses performing real-time video analysis of incoming video to identify unnecessary portions which may be removed/deleted to reduce bandwidth and storage requirements (paragraph 27, 59).
Cohen further recognizes that the video analytics requires substantial computing horsepower (paragraph 67) and that implementing the system as disclosed requires accommodating sufficient computing resources for the "worst case scenario" of computational load (paragraph 20).
Koh similarly discloses the high resource requirements and costs of performing real-time video analytics of every incoming video stream (paragraph 32).  Koh then discloses recording the incoming video streams and performing a separate step of "offline" analysis of the recorded video so as to reduce and cost and resource requirements of the video analytics and maximize the usage of limited resources (paragraph 26, 32).  Thus, the combination of Cohen and Koh arrive at the claimed invention, as Koh provided for the two stages of video analytics and Cohen discloses wherein the video analytics are used to prune the video for storage and streaming.
The reduced costs and resource requirements, as disclosed by Koh, would be an easily recognized benefit to one of ordinary skill in the art. Therefore, applicant’s arguments are not convincing.

Possible amendments that the video analytics determining the video to prune occur prior to occurrence of the “trigger” (as disclosed in paragraph 59 of applicant’s specification as originally filed) would appear to overcome the prior art of record, as Koh’s scheduled trigger is used to first initiate further more advanced video analytics.  Koh instead discloses that only “partial” low-level video analysis is performed prior to the scheduled trigger time.

In response to applicant’s arguments regarding claim 5, it is noted that Koh discloses wherein the offline video analysis may be triggered based on a schedule generated by performing “low level” image analysis to prioritize the later offline “high level” image analysis (see Koh at paragraph 34, 38, 45).  This appears to meet the current limitations “wherein the trigger comprises at least one of an analytics metadata of the video” as the high level analysis is “triggered” based upon a scheduled priority determined by low level video analysis.
Therefore, applicant’s arguments are not convincing.

Regarding new claims 24-26, similar to claim 5 above, it is noted that Koh discloses wherein the offline video analysis may be triggered based on a schedule generated by performing “low level” image analysis to prioritize the later offline “high level” image analysis (see Koh at paragraph 34, 38, 45).  This appears to meet the current limitations “wherein the trigger is based on an initial period of full data retention lapsing” (scheduled time to no longer simply store the video and begin full high level analysis) and “analytical metadata of the preexisting video data generated by an analytical model applied to the preexisting video data” (as the schedule is based upon generated analytical metadata of the video data, such as generated via motion analysis; see Koh at paragraph 34, 38, 45).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (Cohen) (US 2009/0031381 A1) (of record) in view of Koh et al. (Koh) (US 2019/0188042 A1) (of record).
As to claim 1, Cohen discloses a distributed video surveillance system (Fig. 4-5), comprising:
a video acquisition hardware layer (paragraph 15-19, 24, 44, 53, 73) comprising a plurality of video cameras in operative communication with a communication network (video sources; Fig. 4-5; paragraph 7, 75-76);
a video processing hardware layer (paragraph 15-19, 24, 44, 53, 73) comprising a plurality of camera nodes in operative communication with the communication network (proxy servers, Fig. 4-5, paragraph 7, 56-75), each respective one of the plurality of camera nodes executing a camera manager that is configured to receive video data from a respective subset of the plurality of video cameras over the communication network for processing the received video data (paragraph 70-75); and
a storage layer (paragraph 15-19, 24, 44, 53, 73) comprising at least one logical storage volume in operative communication with the communication network and operative to receive the video data from each camera manager of the plurality of camera nodes (network attached storage, NAS; paragraph 42, 45);
wherein the camera managers are operative to process the video data for storage in the at least one logical storage volume in a selected video data format based on a storage policy (paragraph 25-27, 54-57).
While Cohen discloses wherein the storage policy defines a first phase for storage of video data comprising storing all video data from all of the plurality of video cameras in the at least one logical storage volume of the storage layer (paragraph 45, 55-60), wherein at least one camera node will retrieve preexisting video data from the at least one logical storage volume of the storage layer (paragraph 45) and wherein at least one camera node will perform a real-time pruning operation based upon video analysis to reduce a size of the video data (real-time video analysis as the video is received and stored; paragraph 3, 27-28, 55-60), they fail to specifically disclose a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger.
In an analogous art, Koh discloses a video surveillance system (paragraph 32) which will receive and record a plurality of video streams during a first phase and (Fig. 1, 10, 24; paragraph 23, 27, 33-34) and during a second phase occurring subsequent to the first phase retrieve preexisting video data from storage for performing video analysis (performing video analysis off-line at scheduled times after the video is recorded based upon available system resources; Fig. 2-3; paragraph 33-34, 42, 43, 47) in response to a trigger (in response to a scheduled time; paragraph 27, 34-35) so as to maximize usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen’s system to include a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger, as taught in combination with Koh, for the typical benefit of maximizing usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources.

As to claim 2, Cohen and Koh disclose wherein the storage layer comprises a plurality of physical storage drives in operative communication with each of the plurality of camera nodes in the video processing hardware layer (video sources have shared access to plural NAS; paragraph 45, 63, 66, 70).

As to claim 3, Cohen and Koh disclose wherein the storage layer comprises remote storage capacity remote from the video processing hardware layer (Network Attached Storage, NAS separate from the proxy servers; paragraph 45, 63, 66, 70).

As to claim 4, Cohen and Koh disclose wherein the second phase (offline video analysis of stored video; see Koh at Fig. 2-3; paragraph 33-34, 42, 43, 47) comprises at least one of:
deleting preexisting video data from the at least one logical storage volume (video analysis to identify video portions or frames to remove; see Cohen at paragraph 3, 27-28, 55-60);
 processing the preexisting video data to reduce the size of the preexisting video data on the at least one logical storage volume (video analysis to reduce the size of the video; see Cohen at paragraph 3, 27-28, 55-60).

As to claim 5, Cohen and Koh disclose wherein the trigger comprises at least one of an analytics metadata of the video or a temporal currency of the video (stored schedule of when to perform high level image analysis based upon “low level” analysis to prioritize the videos; see Koh at paragraph 34, 38, 45).

As to claim 6, Cohen and Koh disclose wherein at least one of the plurality of camera nodes comprises a database manager to maintain a storage database correlating video data from respective ones of the plurality of video cameras to logical addresses of the video data in the logical storage volume (paragraph 28, 45, 70, 72).

As to claim 7, Cohen and Koh disclose wherein the storage database is distributed to each of the plurality of camera nodes for storage of a copy of the storage database at each of the plurality of camera nodes (each proxy maintaining a copy of the configuration records of the video sources; paragraph 68-72).

As to claim 8, Cohen discloses a method for storage of video data in a distributed video surveillance system, comprising:
receiving video data captured by a plurality of video cameras (video sources; Fig. 4-5; paragraph 7, 75-76) at a plurality of camera nodes via communication over a communication network (proxy servers, Fig. 4-5, paragraph 7, 56-75), each respective one of the plurality of camera nodes executing a camera manager that is configured to receive the video data from a subset of the plurality of video cameras over the communication network for processing the received video data (paragraph 70-75);
processing the received video data for storage in a storage repository in a selected video data format based on a storage policy (paragraph 25-27, 54-57); and
communicating the video data in the selected video data format to a logical storage volume via the communication network (network attached storage, NAS; paragraph 42, 45).
While Cohen discloses wherein the storage policy defines a first phase for storage of video data comprising storing all video data from all of the plurality of video cameras in the at least one logical storage volume of the storage layer (paragraph 45, 55-60), wherein at least one camera node will retrieve preexisting video data from the at least one logical storage volume of the storage layer (paragraph 45) and wherein at least one camera node will perform a real-time pruning operation based upon video analysis to reduce a size of the video data (real-time video analysis as the video is received and stored; paragraph 3, 27-28, 55-60), they fail to specifically disclose a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger.
In an analogous art, Koh discloses a video surveillance system (paragraph 32) which will receive and record a plurality of video streams during a first phase and (Fig. 1, 10, 24; paragraph 23, 27, 33-34) and during a second phase occurring subsequent to the first phase retrieve preexisting video data from storage for performing video analysis (performing video analysis off-line at scheduled times after the video is recorded based upon available system resources; Fig. 2-3; paragraph 33-34, 42, 43, 47) in response to a trigger (in response to a scheduled time; paragraph 27, 34-35) so as to maximize usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen’s system to include a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger, as taught in combination with Koh, for the typical benefit of maximizing usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources.

As to claim 9, Cohen and Koh disclose storing the received video data in the storage repository comprising a plurality of physical storage drives in operative communication with each of the plurality of camera nodes (video sources have shared access to plural NAS; paragraph 45, 63, 66, 70).

As to claim 10, Cohen and Koh disclose storing the received video data in the storage repository comprising remote storage capacity remote from the plurality of camera nodes (Network Attached Storage, NAS separate from the proxy servers; paragraph 45, 63, 66, 70).

As to claim 11, Cohen and Koh disclose wherein the second phase (offline video analysis of stored video; see Koh at Fig. 2-3; paragraph 33-34, 42, 43, 47) comprises at least one of:
deleting preexisting video data from the at least one logical storage volume (video analysis to identify video portions or frames to remove; see Cohen at paragraph 3, 27-28, 55-60);
 processing the preexisting video data to reduce the size of the preexisting video data on the at least one logical storage volume (video analysis to reduce the size of the video; see Cohen at paragraph 3, 27-28, 55-60).

As to claim 12, Cohen and Koh disclose wherein the trigger comprises at least one of an analytics metadata of the video or a temporal currency of the video (paragraph 55).

As to claim 13, Cohen and Koh disclose maintaining, at one or more of the plurality of camera nodes, a storage database correlating video data from respective ones of the plurality of video cameras to logical addresses of the video data in the logical storage volume (paragraph 28, 45, 70, 72).

As to claim 14, Cohen and Koh disclose distributing the storage database to each of the plurality of camera nodes for storage of a copy of the storage database at each of the plurality of camera nodes (each proxy maintaining a copy of the configuration records of the video sources; paragraph 68-72).

As to claim 15, Cohen discloses one or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a device a process for storage of video data in a distributed video surveillance system, comprising: 
receiving video data captured by a plurality of video cameras (video sources; Fig. 4-5; paragraph 7, 75-76) at a plurality of camera nodes via communication over a communication network (proxy servers, Fig. 4-5, paragraph 7, 56-75), each respective one of the plurality of camera nodes executing a camera manager that is configured to receive the video data from a subset of the plurality of video cameras over the communication network for processing the received video data (paragraph 70-75);
processing the received video data for storage in a storage repository in a selected video data format based on a storage policy (paragraph 25-27, 54-57); and
communicating the video data in the selected video data format to a logical storage volume via the communication network (network attached storage, NAS; paragraph 42, 45).
While Cohen discloses wherein the storage policy defines a first phase for storage of video data comprising storing all video data from all of the plurality of video cameras in the at least one logical storage volume of the storage layer (paragraph 45, 55-60), wherein at least one camera node will retrieve preexisting video data from the at least one logical storage volume of the storage layer (paragraph 45) and wherein at least one camera node will perform a real-time pruning operation based upon video analysis to reduce a size of the video data (real-time video analysis as the video is received and stored; paragraph 3, 27-28, 55-60), they fail to specifically disclose a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger.
In an analogous art, Koh discloses a video surveillance system (paragraph 32) which will receive and record a plurality of video streams during a first phase and (Fig. 1, 10, 24; paragraph 23, 27, 33-34) and during a second phase occurring subsequent to the first phase retrieve preexisting video data from storage for performing video analysis (performing video analysis off-line at scheduled times after the video is recorded based upon available system resources; Fig. 2-3; paragraph 33-34, 42, 43, 47) in response to a trigger (in response to a scheduled time; paragraph 27, 34-35) so as to maximize usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources (see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen’s system to include a second phase occurring subsequent to the first phase comprising retrieving preexisting video data from the at least one logical storage volume of the storage layer for application of the video pruning operation in response to a trigger, as taught in combination with Koh, for the typical benefit of maximizing usage of limited resources where the system is unable to fully perform real-time image analysis due to limited resources.

As to claim 16, Cohen and Koh disclose storing the received video data in the storage repository comprising a plurality of physical storage drives in operative communication with each of the plurality of camera nodes (video sources have shared access to plural NAS; paragraph 45, 63, 66, 70).

As to claim 17, Cohen and Koh disclose storing the received video data in the storage repository comprising remote storage capacity remote from the plurality of camera nodes (Network Attached Storage, NAS separate from the proxy servers; paragraph 45, 63, 66, 70).

As to claim 18, Cohen and Koh disclose wherein the second phase (offline video analysis of stored video; see Koh at Fig. 2-3; paragraph 33-34, 42, 43, 47) comprises at least one of:
deleting preexisting video data from the at least one logical storage volume (video analysis to identify video portions or frames to remove; see Cohen at paragraph 3, 27-28, 55-60);
 processing the preexisting video data to reduce the size of the preexisting video data on the at least one logical storage volume (video analysis to reduce the size of the video; see Cohen at paragraph 3, 27-28, 55-60).

As to claim 19, Cohen and Koh disclose maintaining, at one or more of the plurality of camera nodes, a storage database correlating video data from respective ones of the plurality of video cameras to logical addresses of the video data in the logical storage volume (paragraph 28, 45, 70, 72).

As to claim 20, Cohen and Koh disclose distributing the storage database to each of the plurality of camera nodes for storage of a copy of the storage database at each of the plurality of camera nodes (each proxy maintaining a copy of the configuration records of the video sources; paragraph 68-72).

As to claim 21, Cohen and Koh disclose wherein the at least one camera node retrieving the preexisting video data is independent of which of the plurality of camera nodes that stored the preexisting video data in the first phase (wherein any proxy server may be reassigned to access and process any video stream based upon system load and server availability; see Cohen at paragraph 50-51, 68-74).

As to claim 22, Cohen and Koh disclose wherein the at least one camera node retrieving the preexisting video data is independent of which of the plurality of camera nodes that stored the preexisting video data in the first phase (wherein any proxy server may be reassigned to access and process any video stream based upon system load and server availability; see Cohen at paragraph 50-51, 68-74).

As to claim 23, Cohen and Koh disclose wherein the at least one camera node retrieving the preexisting video data is independent of which of the plurality of camera nodes that stored the preexisting video data in the first phase (wherein any proxy server may be reassigned to access and process any video stream based upon system load and server availability; see Cohen at paragraph 50-51, 68-74).

As to claims 24-26, Cohen and Koh disclose wherein the trigger is based on an initial period of full data retention lapsing and analytical metadata of the preexisting video data generated by an analytical model applied to the preexisting video data (stored schedule of when to perform high level image analysis based upon “low level” analysis to prioritize the videos; see Koh at paragraph 34, 38, 45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424